Citation Nr: 0317606	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diverticulum of the 
gastrointestinal tract.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied entitlement to service 
connection for a rash of the buttocks, hypertension, and 
diverticulum of the sigmoid colon.  Although all three issues 
denied in September 2001 were appealed, the veteran withdrew 
his claims on the issues of entitlement to service connection 
for a rash of the buttocks and hypertension at his personal 
hearing before the undersigned sitting in San Antonio, Texas 
in February 2003.  See 38 C.F.R. § 20.204 (2002).  
Consequently, the only issue currently on appeal is the issue 
listed on the title page.


REMAND

The veteran seeks service connection for diverticulum of the 
gastrointestinal tract.  In essence, he contends that he 
should be service connected for diverticulum of the 
gastrointestinal tract because diverticulum of the colon was 
shown in service in February 1980 and diverticulum of the 
duodenum was shown in December 2000.  

There is no medical nexus opinion on file as to whether the 
recently shown diverticulum of the duodenum is etiologically 
related to the diverticulum of the colon shown in service.  
It is therefore unclear whether the finding in 1980 and the 
finding in 2000 represent manifestations of the same disease 
process.   Because there is insufficient evidence on file on 
which to base a decision, the Board agrees with the 
suggestion of the veteran's representative at the February 
2003 hearing that an examination and nexus opinion should be 
obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

Consequently, this case is REMANDED for the following 
actions:  

1.  The veteran should be provided a 
gastrointestinal examination to determine the 
nature, extent, and etiology of any current 
gastrointestinal disability.  The veteran's 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review.  The examiner should 
identify any current gastrointestinal 
disability.  If any diverticula are present, 
the examiner should indicate whether these 
are related to the veteran's service-
connected peptic ulcer disease.  If such 
diverticula are unrelated to peptic ulcer 
disease the examiner should indicate whether 
they are representative of another disease 
process, rather than being a incidental 
finding, and whether they are etiologically 
related to service, including the February 
1980 finding of diverticulum of the colon.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.  

2.  Thereafter, the agency of original 
jurisdiction should readjudicate the 
veteran's claim for service connection for 
diverticulum of the gastrointestinal tract.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  The veteran should be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



